                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REYNALDO MARIO TOSTADO,                           Case No. 18-cv-02434-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     CAROLYN COLVIN,
                                                        Defendant.
                                  11

                                  12          In this social security review action, plaintiff Reynaldo Tostado has failed to “serve and
Northern District of California
 United States District Court




                                  13   file a motion for summary judgment or for remand within 28 days of service of defendant’s

                                  14   answer” as he was previously ordered to do. Dkt. No. 3. Nor has he filed any opposition to

                                  15   defendant’s motion for summary judgment, which was filed on February 20, 2019. Dkt. No. 13.

                                  16          Plaintiff Tostado is ordered to show cause in writing by September 30, 2019, why the case

                                  17   should not be dismissed under Federal Rule of Civil Procedure 41(b), for failure to prosecute. The

                                  18   case will administratively be closed pending further order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 13, 2019

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
